DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 21 April 2021 wherein: claims 1, 3, 5-6, 10, 12, and 14-15 are amended; claims 2 and 11 are canceled; claims 1, 3-10, and 12-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-8), filed 21 April 2021, with respect to claims 1, 3-10, and 12-18 have been fully considered and are persuasive.  The rejection of 08 February 2021 has been withdrawn.

Allowable Subject Matter
Claims 1, 3-10, and 12-18 are allowed.



Regarding claim 1, the cited prior art does not expressly disclose or suggest at least one lens on an optical path of the structured light, the at least one lens being configured to collimate the structured light before the structured light reaches the light exit opening.
Bardagjy (US 2019/0049720) discloses a light emitting device, comprising: a light emitting element 340 configured to emit source light, wherein the light emitting element is an infrared laser diode chip including a plurality of infrared laser diodes (vertical cavity surface emitting laser) or an infrared light emitting diode chip which includes a plurality of infrared light emitting diodes; a digital micro-mirror device (DMD) 350 configured to modulate the source light into structured light 265; a prism on an optical path of the source light, the prism being configured to guide the source light to the DMD 350; and a housing 105 defining a receiving cavity, wherein the light emitting element, the prism, and the DMD (all within 250) are received in the receiving cavity, the housing 105 defines a light exit opening configured for the structured light 265 to exit (to local area 245; par. [0017]-[0042], fig. 2-3A).
Kuroda (US 2011/0001940) discloses a light emitting device, comprising: a light emitting element 13 configured to emit source light; a digital micro-mirror device (DMD) 16 configured to modulate the source light into structured light; a reflecting prism 15 on an optical path of the source light, the reflecting prism 15 being configured to guide the source light to the DMD 16; and a housing 12 defining a receiving cavity, wherein the light emitting element 13, the reflecting prism 15, and the DMD 16 are received in the 12 defines a light exit opening (through lens barrel 18) configured for the structured light to exit (par. [0022]-[0025], fig. 1).
	While Bardagjy further discloses at least one lens (within 345) on an optical path of the source light, the at least one lens being configured to collimate the source light before the structured light reaches the light exit opening (Bardagjy, par. [0028], fig. 3A), this differs from the claimed invention in that the source light is collimated as compared to the structured light being collimated as claimed.
	Applicant’s specification suggests and advantage of the invention is providing a light emitting device having a compact size which can be used in portable mobile devices (Applicant’s specification, par. [0026]).

	Regarding claim 10, the claim is allowed due to comprising similar limitations to those of claim 1.

	Regarding claims 3-9 and 12-18, the claims are allowed due to their dependence on claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884